DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending in the present application.
It is requested that in claim 10 the capital letter in ethanol be amended to lower case letter.  

Withdrawn Rejections
The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the claim amendments filed 13 September 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Caselli et al. (EP 1 146 111 A1) in view of Baldacci (EP 2 404 502 A2).
Instant claim 1 is drawn to a disinfecting composition comprising 1-70 mM tartaric acid, 1-70 mM lactic acid, 0.01-1 wt.% lavender oil or oil extract, and/or peppermint oil or oil extract, and 1-10 mM copper-PCA.
Instant claims 4, 6-7, 16 and 18-19 further limit the concentrations of essential oil or oil extract, tartaric acid and lactic acid.
Instant claim 5 comprises 0.01-0.5 wt.% lavender oil or oil extract, and 0.01-0.5 wt.% peppermint oil or oil extract.  Instant claim 17 further limits the concentrations of lavender oil or oil extract, and peppermint oil or oil extract.
Caselli et al. teach a composition for disinfecting a hard surface comprising cinnamon oil and an additional essential oil known to exhibit an antimicrobial activity, such as lavender and peppermint oils ([0014], [0043]-[0046]).  Caselli et al. also teach that the composition preferably comprises an organic acid that contributes to the disinfection properties of the composition, such as lactic acid, ascorbic acid and tartaric acid ([0054]-[0056], [0059]).  Caselli et al. teach that the antimicrobial essential oil is or mixture thereof is present in the composition at a level up to 20%, preferably 0.003-10%, more preferably 0.006-10%, even more preferably 0.006-8% and most preferably 0.006-3% by weight of the composition ([0050]-[0052]).  Caselli et al. also teach that the composition may comprise up to 20%, preferably from 0.1% to 10%, more preferably from 0.1 % to 5%, even more preferably from 0.1% to 3%, by weight of the total composition of an organic acid or a salt thereof ([0061]).
Caselli et al. do not explicitly disclose a composition comprising 1-10 mM copper PCA, as instantly claimed.  However, Baldacci teaches the pyrrolidone carboxylic acid or pyroglutamic acid (PCA) has virucidal and antibacterial activity ([0006]).  Baldacci also 
Instant claims 2-3 further comprises 1-50 mM L-ascorbic acid.
Caselli et al. teach that the organic acid includes ascorbic acid ([0056], [0059]).
Instant claim 8 further comprises a buffer.  Instant claim 12 states that the disinfecting composition has a pH of 2 to 4.  Instant claim 20 states that the pH is 2.5 to 4.
Caselli et al. teach that in one embodiment the liquid compositions may comprise a buffering system, and have an acidic pH, including a pH of at least 0.1, 0.5, 1.0, 1.5, 2, 2.5 or 3.0 and no more than 6.9, 6.5, 6.0, 5.5, 5.0, 4.5, 4.0, 3.5, or 3.25 ([0026]).
Instant claims 9-10 further comprise ethanol.
Caselli et al. teach that particularly preferred solvents include ethanol ([0124]-[0125]).  Caselli et al. further teach that the solvents provide additional cleaning benefits in neat conditions and accelerate the evaporation time of the compositions, resulting in shorter cleaning times ([0126]).
Instant claim 11 further comprises an anionic surfactant that is stable at pH 2.5 to 4.
Caselli et al. teach that the compositions may comprise an anionic surfactant, including alkyl sulfates ([0082]-[0085]).  It is noted that the instant specification states that sodium dodecyl sulfate is stable at pH 2.5 to 4 (pg. 10, ln. 10-11).
Instant claims 13-15 are drawn to a method for treating contaminated surfaces.
Caselli et al. teach a composition for disinfecting a hard surface.
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare a disinfecting composition according to Caselli et al. comprising an effective amount of cinnamon oil, tartaric acid, lactic acid, lavender oil, peppermint oil, ascorbic acid, buffer, ethanol and anionic surfactant.  A person having ordinary skill in the art would have been motivated to include these components because Caselli et al. teach that they are suitable for use in the disinfecting compositions, wherein the assist in the disinfecting properties of the composition.  Also, it would have been prima facie obvious to include copper PCA in the compositions of Caselli et al. because Baldacci teaches that copper PCA exhibits antiviral and antibacterial activity.
Such would have been obvious in the absence of evidence to the contrary because it is generally prima facie obvious to use in combination two or more ingredients that have previously been used separately for the same purpose to form a third composition useful for that same purpose.  The idea of combining them flows logically from their having been taught individually in the prior art.  In re Kerkhoven
It is noted that the instant claims recite the transitional phrase “comprising” which is inclusive or open-ended and does not exclude additional, unrecited elements.  See MPEP 2111.03(I).
Response to Arguments
Applicant’s Remarks filed 13 September 2021 have been fully considered but they are not persuasive.  Applicant argues that Caselli generally discloses that the pH of the composition may typically be 1 to 14, and one of skill in the art would understand that at a pH of 7-14, metal salts, complexes of PCA with metal ions and Cu-PCA would precipitate.    Thus, Applicant argues that one of skill in the art would find no motivation to include a PCA compound in the composition of Caselli.
The examiner respectfully argues that Caselli et al. teach their invention provides a process of disinfecting a hard-surface with a composition that delivers good disinfecting performance on a broad range of bacteria, viruses and fungi, under acidic pH conditions ([0005], [0008]).  Caselli et al. teach that in one preferred embodiment, the liquid compositions have an acidic pH, preferably at least 0.1-3.0 and no more than 3.25-6.9 ([0026]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare compositions according to Caselli et al. having an acidic pH within the instantly claimed range of 2.5-4.  Therefore, a person having ordinary skill in the art would not expect metal salts, complexes of PCA with metal ions and Cu-PCA to precipitate in the acidic compositions of Caselli et al.
Applicant further argues that Baldacci discloses that PCA is provided in amounts of 0.5% - 5% in weight.  Thus, the ratio between free PCA and metal ions in the 
The examiner respectfully argues that Baldacci et al. teach using - in the composition - an amount of said metallic salt varying from 0.0001 to 0.05% in weight, with respect to the total weight of the composition, and PCA is present in the composition according to the invention at an amount varying from 0.0001 to 5% in weight, with respect to the total weight of the composition ([0014]-[0015], [0017]-[0019]).  Therefore, a person having ordinary skill in the art would have been able to determine through routine experimentation the necessary amount of Cu-PCA to combine with the compositions of Caselli et al. in order to increase the antimicrobial effectiveness of the compositions.
Applicant further asserts that the invention as claimed provides surprising results.  Applicant asserts that (i) it was surprisingly found that the invention as claimed, comprising the mixture of tartaric acid and lactic acid is effective in killing bacteria and candida - which is a yeast microorganism that lives in the body's intestinal tract and this new disinfecting composition is completely safe for both humans and for the environment; (ii) it was surprisingly found that the invention as claimed, comprising the mixture of tartaric acid, lactic acid and at least one essential oil or oil extract selected from lavender oil and/or peppermint oil exhibit a high antimicrobial activity; and (iii) it is surprisingly found that both lavender oil and extract and peppermint oil and extract have very good antimicrobial activity, and when combined the antimicrobial activity is enhanced.  
The examiner respectfully argues that the instant specification does not provide control examples comprising tartaric acid and lactic acid in the absence of essential oil and Cu-PCA, compositions comprising essential oil in the absence of tartaric acid, lactic acid and Cu-PCA, compositions comprising Cu-PCA in the absence of tartaric acid and lactic acid, and combinations thereof without all components combined.  It is not clear from the examples that the compositions provide a result that was not expected because there isn’t data to show what would have been expected with the individual components.  
Also, Caselli et al. teach that compositions comprising essential oils and organic acid are effective for controlling a broad range of bacteria, viruses and fungi.  Also, Baldacci et al. teach that Cu-PCA provides antiviral and antibacterial activity.  Therefore, a person having ordinary skill in the art would reasonably expect compositions comprising a combination of tartaric acid, lactic acid, essential oils (lavender and/or peppermint), and Cu-PCA to provide antimicrobial activity.  Thus, the results shown in the instant specification are not surprising or unexpected.

Claims 1 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lisowsky et al. (US 2013/0302434 A1) in view of Baldacci (EP 2 404 502 A2).
Instant claim 1 is drawn to a disinfecting composition comprising 1-70 mM tartaric acid, 1-70 mM lactic acid, 0.01-1 wt.% lavender oil or oil extract, and/or peppermint oil or oil extract, and 1-10 mM copper-PCA.
Instant claims 4, 6-7, 16 and 18-19 further limit the concentrations of essential oil or oil extract, tartaric acid and lactic acid.
Instant claim 5 comprises 0.01-0.5 wt.% lavender oil or oil extract, and 0.01-0.5 wt.% peppermint oil or oil extract.  Instant claim 17 further limits the concentrations of lavender oil or oil extract, and peppermint oil or oil extract.
Lisowsky et al. teach antimicrobial compositions comprising 0.1-10%, most preferred 0.02-1% essential oils, 0.1-100 mM, most preferred 1.0-50 mM organic acids, 0.01-10%, most preferred about 0.1% detergents (surfactants), and 0.01-50 mM, most preferred 0.1-5 mM metal ions ([0007]-[0011], [0015], [0017]-[0025]; Claims 1-2, 6-8, 13-20).  Lisowsky et al. teach that the essential oils include lavender oil, mint oil and any oil comprising menthol ([0014]); the organic acids include lactic acid and tartaric acid ([0018]); and the metal ions include copper ([0016]).
Lisowsky et al. do not explicitly disclose a composition comprising 1-10 mM copper PCA, as instantly claimed.  However, Baldacci teaches the pyrrolidone carboxylic acid or pyroglutamic acid (PCA) has virucidal and antibacterial activity ([0006]).  Baldacci also teaches that the antibacterial activity of copper is known ([0007]).  Baldacci teaches that the association between PCA and at least one metal salt, preferably copper, synergistically potentiates the antiviral and antibacterial action of PCA ([0009]).  Baldacci teaches compositions comprising metal salt in an amount of 0.0001 to 0.05% by weight of the total composition (Claim 5), and PCA in an amount of 0.0001 to 5% by weight of the total composition (Claim 6).
Instant claim 8 further comprises a buffer.  Instant claim 12 states that the disinfecting composition has a pH of 2 to 4.  Instant claim 20 states that the pH is 2.5 to 4.
Lisowsky et al. teach that the composition comprise a buffer substance, and the pH value is in the range of 2 to 6 ([0026], [0028]; Claims 9-10).
Instant claims 9-10 further comprise ethanol.
Lisowsky et al. teach that for better solubility of the essential oils and also for better wetting of surfaces all kind of alcohols, including ethanol, can be added ([0027]).
Instant claim 11 further comprises an anionic surfactant that is stable at pH 2.5 to 4.
Lisowsky et al. teach that the surface active substances include anionic surfactants, such as SDS ([0019], [0049], [0056]; Claims 5, 8, 19-20).
Instant claims 13-15 are drawn to a method for treating contaminated surfaces.
Lisowsky et al. teach a method for disinfecting a contaminated surface (Claim 12).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare a disinfecting composition according to Lisowsky et al. comprising an effective amount of tartaric acid, lactic acid, lavender oil, peppermint oil, buffer, ethanol and anionic surfactant.  A person having ordinary skill in the art would have been motivated to include these components because Lisowsky et al. teach that they are suitable for use in the disinfecting compositions, wherein the combination provides a synergistic effect.  Also, it would have been prima facie 
Such would have been obvious in the absence of evidence to the contrary because it is generally prima facie obvious to use in combination two or more ingredients that have previously been used separately for the same purpose to form a third composition useful for that same purpose.  The idea of combining them flows logically from their having been taught individually in the prior art.  In re Kerkhoven 626 F.2d 646, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Response to Arguments
Applicant’s Remarks filed 13 September 2021 have been fully considered but they are not persuasive.  Applicant asserts that Lisowsky is directed to anti-microbial compositions comprising essential oils, metal ions, organic acids and detergents.  Applicant argues that Lisowsky further fails to disclose or reasonably suggest the use of PCA, alone or in combination with, a metal ion such as copper as required by the invention as claimed.  
The examiner respectfully argues that it would have been prima facie obvious to include copper PCA in the compositions of Lisowsky et al. because Baldacci teaches that copper PCA exhibits antiviral and antibacterial activity.
Such would have been obvious in the absence of evidence to the contrary because it is generally prima facie obvious to use in combination two or more ingredients that have previously been used separately for the same purpose to form a third composition useful for that same purpose.  The idea of combining them flows logically from their having been taught individually in the prior art.  In re Kerkhoven
Applicant further argues that Baldacci discloses that PCA is provided in amounts of 0.5% - 5% in weight.  Thus, the ratio between free PCA and metal ions in the compositions of Baldacci range from 10:1 - 100:1.  This is contrary to the invention as claimed, where there is no use of free PCA; only complexes of Cu-PCA, which one of ordinary skill in the art would understand that the ratio of PCA and CU is 1:1, in concentrations of 1 mM to 10 mM (e. 0.03% to 0.3%).  Thus, Applicant asserts that the amount of PCA is much higher in Baldacci than in the invention as claimed.
The examiner respectfully argues that Baldacci et al. teach using - in the composition - an amount of said metallic salt varying from 0.0001 to 0.05% in weight, with respect to the total weight of the composition, and PCA is present in the composition according to the invention at an amount varying from 0.0001 to 5% in weight, with respect to the total weight of the composition ([0014]-[0015], [0017]-[0019]).  Therefore, a person having ordinary skill in the art would have been able to determine through routine experimentation the necessary amount of Cu-PCA to combine with the compositions of Caselli et al. in order to increase the antimicrobial effectiveness of the compositions.
Applicant further asserts that the invention as claimed provides surprising results.  Applicant asserts that (i) it was surprisingly found that the invention as claimed, comprising the mixture of tartaric acid and lactic acid is effective in killing bacteria and candida - which is a yeast microorganism that lives in the body's intestinal tract and this new disinfecting composition is completely safe for both humans and for the environment; (ii) it was surprisingly found that the invention as claimed, comprising the mixture of tartaric acid, lactic acid and at least one essential oil or oil extract selected from lavender oil and/or peppermint oil exhibit a high antimicrobial activity; and (iii) it is surprisingly found 
The examiner respectfully argues that the instant specification does not provide control examples comprising tartaric acid and lactic acid in the absence of essential oil and Cu-PCA, compositions comprising essential oil in the absence of tartaric acid, lactic acid and Cu-PCA, compositions comprising Cu-PCA in the absence of tartaric acid and lactic acid, and combinations thereof without all components combined.  It is not clear from the examples that the compositions provide a result that was not expected because there isn’t data to show what would have been expected with the individual components.  
Also, Lisowsky et al. teach that compositions comprising essential oils, metal ions, organic acids and detergents show a very effective antimicrobial effect.  Also, Baldacci et al. teach that Cu-PCA provides antiviral and antibacterial activity.  Therefore, a person having ordinary skill in the art would reasonably expect compositions comprising a combination of tartaric acid, lactic acid, essential oils (lavender and/or peppermint), and Cu-PCA to provide antimicrobial activity.  Thus, the results shown in the instant specification are not surprising or unexpected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




/N.W.S/
Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616